NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN JOSE ARIAS-GONZALEZ, AKA                   No.    15-70205
Juan Carlos Castaneda, AKA Luis Garcia-
Rodriguez, AKA Juan Amar Gutierrez,             Agency No. A078-461-371
AKA Jonthon Mandiville Osuna, AKA
Miguel Angel Portillo, AKA Diego
Saradegui, AKA Diego Emillio Saradegui,         MEMORANDUM*
AKA Diego Saradegui-Torres, AKA Jose
Lozano Zamora,

                Petitioner,

 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Juan Jose Arias-Gonzalez, a native and citizen of Ecuador, petitions for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review of the Board of Immigrations Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008), and we deny the

petition for review.

      As to withholding of removal, even if the evidence compels a finding that

the harm in 1994 rose to the level of persecution, the record does not adequately

demonstrate a likelihood of future persecution as of the time of the hearing. See

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of future harm

“too speculative”).

      As to CAT relief, substantial evidence supports the agency’s conclusion that

Arias-Gonzalez failed to demonstrate it is more likely than not he would be

tortured if returned to Ecuador. See Silaya, 524 F.3d at 1073.

      PETITION FOR REVIEW DENIED.




                                         2                                    15-70205